15‐2696‐cr 
United States v. Morgan 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 12th  day of January, two thousand seventeen. 

PRESENT:             JOHN M. WALKER, 
                     DENNY CHIN, 
                     SUSAN L. CARNEY, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,  
                    Appellee, 

                                        v.                                                  15‐2696‐cr 
 
JOHNNY MORGAN, 
                                        Defendant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR APPELLEE:                                                ROBERT W. ALLEN, Assistant United States 
                                                             Attorney (Anna M. Skotko, Assistant United 
                                                             States Attorney, on the brief), for Preet Bharara, 
                                                             United States Attorney for the Southern 
                                                             District of New York, New York, New York. 
FOR DEFENDANT‐APPELLANT:                   RICHARD PALMA, Law Oﬃce of Richard 
                                           Palma, New York, New York. 

FOR AMICUS CURIAE:                         DANIEL ADES (Richard Joselson, on the brief), 
                                           The Legal Aid Society, New York, New York. 


              Appeal from the United States District Court for the Southern District of 

New York (Marrero and Woods, JJ.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Defendant‐appellant Johnny Morgan appeals an August 18, 2015 

judgment of the district court, convicting him, after a jury trial, of illegally possessing a 

firearm in violation of 18 U.S.C. § 922(g)(1).  The district court sentenced Morgan 

principally to eighty‐four monthsʹ imprisonment and three yearsʹ supervised release.  

On appeal, Morgan argues that the district court abused its discretion in admitting: (1) 

reports and expert testimony concerning a Low Copy Number DNA analysis (ʺLCNʺ) 

that showed the presence of DNA consistent with Morganʹs genetic profile on a .40 

caliber pistol recovered by police in the vicinity of his arrest; and (2) testimony about a 

911 call reporting a ʺman with a gunʺ near the same area.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

1.     DNA Evidence 

              Morgan argues that the district court erred in admitting the governmentʹs 

expert testimony and other evidence concerning LCN testing performed by the New 



                                             ‐ 2 ‐ 
York Oﬃce of the Chief Medical Examiner (ʺOCMEʺ) because LCN testing is unreliable 

in all cases, and, in any event, OCMEʹs testing methods cannot be reliably applied to the 

sample obtained from the pistol in this case. 

               We review a district courtʹs decision to admit expert testimony for abuse 

of discretion and will vacate the judgment only if any error was not harmless.  United 

States v. Litvak, 808 F.3d 160, 179 (2d Cir. 2015); United States v. Rea, 958 F.2d 1206, 1219 

(2d Cir. 1992).   

               Although ʺthe proponent of expert testimony has the burden of 

establishing by a preponderance of the evidence that the admissibility requirements 

of Rule 702 are satisfied, the district court is the ultimate ʹgatekeeper.ʹʺ  United States v. 

Williams, 506 F.3d 151, 160 (2d Cir. 2007).  At bottom, Federal Rule of Evidence 702 

requires the district court to ensure ʺthat an expertʹs testimony both rests on a reliable 

foundation and is relevant to the task at hand.ʺ  Daubert v. Merrell Dow Pharm., Inc., 509 

U.S. 579, 597 (1993). 

               In assessing expert testimony and evidence, ʺthe district court should 

consider the indicia of reliability identified in Rule 702, namely, (1) that the testimony is 

grounded on sufficient facts or data; (2) that the testimony ʹis the product of reliable 

principles and methodsʹ; and (3) that ʹthe witness has applied the principles and 

methods reliably to the facts of the case.ʹʺ  Amorgianos v. Natʹl R.R. Passenger Corp., 303 

F.3d 256, 265 (2d Cir. 2002) (quoting Fed. R. Evid. 702).  Moreover, the district court may 



                                              ‐ 3 ‐ 
consider other factors, including whether a theory or technique has been or can be 

tested, ʺwhether the theory or technique has been subjected to peer review and 

publication,ʺ the techniqueʹs ʺknown or potential rate of error,ʺ ʺthe existence and 

maintenance of standards controlling the techniqueʹs operation,ʺ and whether the 

technique has gained general acceptance in the relevant scientific community.  See 

Daubert, 509 U.S. at 593‐94.   

              We have held that to ʺwarrant admissibility . . . it is critical that an expertʹs 

analysis be reliable at every step.ʺ  Amorgianos, 303 F.3d at 267.  Indeed, ʺany step that 

renders the [expertʹs] analysis unreliable under the Daubert factors renders the expertʹs 

testimony inadmissibleʺ as a whole.  Id. (quoting In re Paoli R.R. Yard PCB Litig., 35 F.3d 

717, 745 (3d Cir. 1994)).  Still, ʺa slight modification of an otherwise reliable method will 

not render an expertʹs opinion per se inadmissibleʺ ‐‐ a ʺjudge should only exclude the 

evidence if the flaw is large enough that the expert lacks ʹgood groundsʹ for his or her 

conclusions.ʺ  Id. (internal quotations marks omitted).  Instead, ʺ[v]igorous cross‐

examination, presentation of contrary evidence, and careful instruction on the burden of 

proof are the traditional and appropriate means of attacking shaky but admissible 

evidence.ʺ  Daubert, 509 U.S. at 596. 

              Here, the district court admitted the challenged evidence only after 

reviewing the partiesʹ extensive briefing and conducting a hearing in which it received 

documentary evidence and testimony concerning LCN testing and OCMEʹs methods 



                                             ‐ 4 ‐ 
from both the governmentʹs and Morganʹs expert witnesses.  See United States v. Morgan, 

53 F. Supp. 3d 732, 734‐39 (S.D.N.Y. 2014).  The government presented evidence that 

OCME conducted validation studies of its testing methods, the results of which were 

published in a peer‐reviewed journal, and that the DNA Subcommittee of the New York 

Commission on Forensic Science approved OCMEʹs use of LCN testing in criminal 

casework.  Id. at 737‐39.  Morgan, for his part, challenged the accuracy of OCMEʹs 

testing, emphasizing, among other indicia of unreliability, the limitations of OCMEʹs 

validation studies, the increased risk of error in LCN analysis as compared to traditional 

DNA analysis, that no other publicly funded lab in the country performs forensic LCN 

analysis, and that the FBI does not accept the results of such analysis in its national 

DNA database, the Combined DNA Index System.  Id. at 741‐46.   

              Upon review of the record, we conclude that, although LCN analysis is 

supported by significantly weaker evidence of reliability than traditional DNA analysis, 

the district court did not abuse its discretion in this case in holding that the proﬀered 

expert evidence met the reliability standards of Rule 702:  We cannot say that its ruling 

here was ʺmanifestly erroneous.ʺ  Amorgianos, 303 F.3d at 265.  We express no opinion 

on the propriety of admitting the results of LCN testing in other cases and note that 

OCME is discontinuing its use of LCN testing in favor of newer technology that 

produces reliable results in most of the sensitivity range for which it previously 

employed LCN testing.  See Timothy D. Kupferschmid, NYC Oﬃce of the Chief Medical 



                                            ‐ 5 ‐ 
Examiner, Department of Forensic Biology is Implementing New Technologies ‐‐ a New STR 

Kit, a New STR Analysis Software and a New Probabilistic Genotyping Software 2 (Sept. 19, 

2016).   

               2.     911 Call 

               Morgan also argues that testimony from two police officers concerning a 

911 call reporting a ʺman with a gunʺ in the vicinity where he was arrested was unduly 

prejudicial and should have been excluded under Federal Rule of Evidence 403. 

               Like the district courtʹs Rule 702 determination, we review its other 

evidentiary rulings for abuse of discretion and will vacate the conviction only for error 

that is not harmless.  United States v. Curley, 639 F.3d 50, 56‐58 (2d Cir. 2011); United 

States v. Mercado, 573 F.3d 138, 141 (2d Cir. 2009).  ʺ[S]o long as the district court has 

conscientiously balanced the proﬀered evidenceʹs probative value with the risk for 

prejudice,ʺ a determination under Federal Rule of Evidence 403 ʺwill be disturbed only 

if it is arbitrary or irrational.ʺ  United States v. Awadallah, 436 F.3d 125, 131 (2d Cir. 2006). 

               The district court did not abuse its discretion here.  It allowed the oﬃcers 

to testify that they were responding to a 911 call about ʺa person with a gun,ʺ but it gave 

the jury the following limiting instruction to reduce any risk of unfair prejudice: 

               [Y]ou heard some testimony about oﬃcersʹ receipt of a 911 
               dispatch call for [a] man with a gun.  That information was 
               introduced solely for the purpose of you understanding why 
               it was the oﬃcer reported to the scene.  You should not take 
               that evidence as indicating that there was in fact a man with 
               a gun at the scene.  You should not take that information for 


                                              ‐ 6 ‐ 
              the truth of the matter.  The reason why is that information 
              came in strictly to understand why it was that the oﬃcer 
              reported to the scene, and you should not use it for any 
              other purpose in your deliberations. 

App. at 1622.   

              ʺGenerally, we presume that juries follow limiting instructionsʺ unless 

ʺthere is an overwhelming probability that the jury will be unable to follow the courtʹs 

instructions and the evidence is devastating to the defense.ʺ United States v. Becker, 502 

F.3d 122, 130 (2d Cir. 2007) (internal quotation marks omitted).  Morgan has not 

overcome this presumption.  Although the jury asked to rehear the testimony of the 

ʺperson who stated [sic] the second 911 callʺ during its deliberations and the district 

court granted that request, the district court also issued the limiting instruction 

excerpted above a second time and provided the written transcript of the instruction to 

the jury along with the requested testimony.  App. at 2296‐97.  Morgan has not shown 

that there is an overwhelming probability that the jury was unable to follow an 

instruction that the district court gave, in eﬀect, three times.  Therefore, we reject his 

challenge to the district courtʹs evidentiary ruling on this matter. 

               

               

               

               

               


                                             ‐ 7 ‐ 
             We have reviewed Morganʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                         ‐ 8 ‐